Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 Claims 1-4, 6 and 9-15 are currently pending.
Applicant previously elected Group I, claims 1-10, drawn to a compound of formula I 
    PNG
    media_image1.png
    161
    176
    media_image1.png
    Greyscale
and composition, and the elected compound I-324
    PNG
    media_image2.png
    124
    169
    media_image2.png
    Greyscale
. The restriction requirement sent on 10/06/2020 was withdrawn with regards to Group II, claim 11, and Group II was joined with the elected Group I.
Claims 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Examination
The search and examination was expanded to the full scope of claim 1. Claims 1-4, 6 and 9-11 read on the examined group.
Rejections and objections not reiterated herein have been withdrawn. The claim rejection under 35 U.S.C. 103 has been overcome by Applicant’s arguments with evidence of unexpected results.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compounds of formula (I) wherein A is of formula
    PNG
    media_image3.png
    115
    111
    media_image3.png
    Greyscale
 , does not reasonably provide enablement for the compounds of formula I wherein A is
    PNG
    media_image4.png
    112
    118
    media_image4.png
    Greyscale
, and  
    PNG
    media_image5.png
    108
    101
    media_image5.png
    Greyscale
.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865. 
The following case is of particular relevance to the question of enablement of a method of treating a particular disease:
In Idenix Pharms, LLC v. Gilead Sciences, Inc., 941 F.3d 1149 (Fed. Cir. 2019) the court affirmed a finding that the patent was not enabled, despite the relatively high level of skill in the art. The patent claimed a method of treating HCV, where “at least many, many thousands” of compounds met the structural limitations of claim 1, not all of which were effective to treat HCV. The court explained that “[b]ecause the claims of the 
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
          
(1) Breadth of claims: The compounds are of formula I 
    PNG
    media_image6.png
    123
    173
    media_image6.png
    Greyscale
, wherein A is selected from nine bi-cyclic hetero rings represented by
    PNG
    media_image3.png
    115
    111
    media_image3.png
    Greyscale
 ,
    PNG
    media_image4.png
    112
    118
    media_image4.png
    Greyscale
,  and 
    PNG
    media_image5.png
    108
    101
    media_image5.png
    Greyscale
, and B is selected from partially saturated and unsaturated 5-membered hetero rings selected from:

    PNG
    media_image7.png
    100
    543
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    99
    560
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    80
    90
    media_image9.png
    Greyscale
.
The heterorings A1, A10 and A2 have significantly different properties, and the various heterorings disclosed for B have significantly different properties; in addition to that these can be further substituted with a variation of substituents. Claims 10-11 cover “a composition,” and “a method for controlling unwanted phytopathogenic fungi” comprising a compound of claim 1. 

(2)  The nature of the invention and predictability in the art:  The art is unpredictable. "In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved." See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The specification’s biological data demonstrates that changing even one atom (even internally buried) can significantly change, or even eliminate, fungicidal activity. Examples at pages 137-141. Further, the size, surface area, electron density, and stereochemistry at certain regions of a molecule can affect the mode of action. For example, where a compound is designed to impact an enzyme, 

(3) Direction or Guidance:  Around 368 compound examples were described in this application in Table 1. These examples cover a very small fraction of the claimed genus, which is the compounds wherein A is
    PNG
    media_image3.png
    115
    111
    media_image3.png
    Greyscale
 . For the subgenus wherein A is
    PNG
    media_image4.png
    112
    118
    media_image4.png
    Greyscale
 and B is all that is claimed, the specification disclosed the one compound I-120. For the subgenus wherein A is 
    PNG
    media_image5.png
    108
    101
    media_image5.png
    Greyscale
 and B is all that is claimed, the specification presented no example. The data fails to provide any examples to predict, particularly, the impact in the variation of the core group A and in 10 and A2, a POSA would not expect the claimed genus could be used in the manner described in this application without undue experimentation. 
(4) State of the Prior Art: Yuto et al., Inakagi et al. and Shibayama et al. (cited in the rejections above) are evidence of the current state of the art. Certain quinoline and quinoxalines compounds taught in these prior art have been found to be fungicidal and bactericidal.     
(5)  Working Examples: The about 200 tested compounds represent only a minute fraction of compounds possible under claim 1. They do not provide sufficient guidance or working examples across the full scope of claim 1, to allow a POSA to determine which claimed compounds would or would not be effective as fungicides without performing extensive testing. The tested compounds lack variation to represent the full claimed scope. These have only a quinoline or quinoxaline core for A and a pyrazole, imidazole or oxazole for B. While the biological data indicates certain limited groups may be effective, there is a vast majority of the claimed compounds, with different cores for rings A and B, that are not tested. Thus, a POSA would not be able to determine whether compounds with ring A other than quinoline or quinoxaline and B other than pyrazole, imidazole or oxazole and substituents other than those few successfully tested would be useful fungicides. 
  

(6) Skill of those in the art: A POSA is an organic chemist with the skill of the references cited in this action. A POSA reading the specification of this application is left to guess how changing core groups A and B and substituents outside of the limited active examples provided will impact fungicidal efficacy and would not be able to determine, without undue experimentation, which compounds of claim 1 will be effective. The level of effort required would be aggravated by the fact that it would be time consuming and burdensome for a POSA to create a broad range of compounds for testing using the specification’s synthetic methods, which are represented very generically for the many thousands compound claimed.  The particular preparation examples show only the synthesis of 9 compounds which are close to each other in structure. 
(7) The quantity of experimentation needed: Given the large breadth of the compounds covered, the lack of examples in the specification to represent the variations within the core A, and the inactivity of compounds by small changes evidenced by the specification, a POSA would need to engage in undue experimentation just to determine which A groups and B groups within claim 1 would provide fungicidal activity. Especially in view of factors 1, 2, 3 and 5, the quantity of experimentation needed is expected to be undue. 
As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan 

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Applicant’s arguments were carefully considered but were found unpersuasive. Applicants argue that the scope of the claims encompasses the working examples and predictable variants thereof. The examiner can’t agree with this argument. An ordinary skilled chemist would consider the compounds containing core 

    PNG
    media_image3.png
    115
    111
    media_image3.png
    Greyscale
 to be qualitatively different from the compounds containing core 

    PNG
    media_image4.png
    112
    118
    media_image4.png
    Greyscale
and
    PNG
    media_image5.png
    108
    101
    media_image5.png
    Greyscale
. The overall bonding pattern of these cores is very different, including the atoms making up the rings and the rings’ saturation and aromaticity. The molecular properties for the compounds wherein A is (A10) and (A2) would be expected to be different from the working examples.

Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a lack of written description rejection.
To satisfy the written description requirement, a specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319 (Fed. Cir. 2003). Where, as here, the claims cover a broad genus, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are “representative of the full variety or scope of the genus,” or by the establishment of “a reasonable structure-function correlation.” AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014) (Claims directed to a 
           The species described in the specification are not a representative sample of the claimed genus as the species are close together in structure and only describe an extremely small portion of the genus. There is substantial variation in the compounds, including substantial variation in the core, and the specification lacks sufficient variety of species to reflect the variance within the genus. A correlation between the diverse structures of the genus and the alleged function is neither disclosed in the instant application nor commonly known in the art. 
The Examiner recommends narrowing the claims to a scope that predictably would possess the asserted utility, which appears to be the scope of (A1).
Applicant’s arguments were carefully considered but were found unpersuasive. Applicants submitted that the working examples are representative and demonstrate possession of the claimed genus. In response, of the 368 compound examples presented in this application only one example represents the compounds of formula I 
    PNG
    media_image6.png
    123
    173
    media_image6.png
    Greyscale
wherein A is 
    PNG
    media_image4.png
    112
    118
    media_image4.png
    Greyscale
, and no example was made for 
    PNG
    media_image5.png
    108
    101
    media_image5.png
    Greyscale
. The core represented in about 360 examples in this application is that of A being quinaxoline or quinoline 
    PNG
    media_image3.png
    115
    111
    media_image3.png
    Greyscale
. One of ordinary skill in the art knows that quinoxaline and quinoline 
    PNG
    media_image3.png
    115
    111
    media_image3.png
    Greyscale
 are structurally dissimilar to 
    PNG
    media_image4.png
    112
    118
    media_image4.png
    Greyscale
and
    PNG
    media_image5.png
    108
    101
    media_image5.png
    Greyscale
, and thus, not chemically equivalent. The specification clearly does not disclose a representative number of sufficiently varied species of the claimed genus, which includes the subgenus of formula I wherein A is (A10) and wherein A is (A2). The specification does not describe in sufficient detail which are the compounds with the claimed function and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention.
The specification describes a genus that provides broad areas of future research and speculation. Note a recent decision, Ariad Pharmaceuticals v. Eli Lilly and Company, 94 USPQ2d 1161 regarding description requirements in the chemical arts, in particular, 

Conclusion
Claims 1-4, 6 and 9-11 are rejected. No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        01/12/2021